               IN THE UNITED STATES DISTRICT COURT FOR THE
                      SOUTHERN DISTRICT OF GEORGIA
                             STATESBORO DIVISION


ALLSTATE INSURANCE COMPANY,                  *
                                             *

                                             *
      Plaintiff,
                                             *


           V.                                *                  CV 619-044
                                             *


ELECTROLUX HOME PRODUCTS, INC.,              *
                                             *


      Defendant.                             *
                                             *




                                    ORDER




      On May 16, 2019, two subrogation matters were transferred to

this Court from the United States District Court for the Eastern


District of Pennsylvania.          (Doc. 48.)         The first involves a fire

that occurred at the home of Plaintiff Allstate Insurance Company's

insureds Lashunda and John Staten in Statesboro.                     The second also


concerns a fire at the home of Allstate's insured June Braswell in


Statesboro.      Both fires were allegedly caused by clothes dryers

manufactured by Defendant Electrolux Home Products, Inc.

      On June 20, 2019, the parties participated in a mediation

before   the   Honorable    S.   James   Otero       in   the   Central   District   of


California.      The mediation resulted in the parties settling eleven

lawsuits with some 101 claims involving fires allegedly caused by

Defendant's dryers.        While the parties did not settle the Braswell

and   Staten    matters,   there   is    a       second   mediation   scheduled      for
October 22, 2019.   Accordingly, the parties filed a joint motion

to stay and administratively close this action pending the outcome

of the October 22nd mediation.    {Doc. 53.)

     A district court enjoys ^'broad discretion to stay proceedings

as an incident to its power to control its own docket."        Clinton

V. Jones, 520 U.S. 681, 708 (1997).       Because the parties have

scheduled a mediation to resolve the claims in this case, the Court

finds it is appropriate to stay this case pending the outcome of

that mediation.   Therefore, the parties' joint motion to stay this

action (Doc. 53) is GRANTED.     This case is hereby STAYED pending

the outcome of the October 22nd mediation.           The parties SHALL

provide, in writing, a joint status report by the close of business

on November 12, 2019.

     Also before the Court is defense counsels' motion to withdraw.

(Doc. 54.)   Cheryl M. Nicolson and Melissa Lynn Yemma of Nicolson

Associates LLC seek to withdraw as counsel for Electrolux.     Frances


Laura Spinelli of Evert Weathersby Houff LLC will continue to

represent Electrolux in this matter.     Of these three attorneys,

only Ms. Spinelli is admitted to practice in the Southern District

of Georgia and neither Ms. Nicolson or Ms. Yemma have applied for
                                                 I




pro hac vice admission.   Accordingly, defense counsels' motion to

withdraw (Doc. 54) is GRANTED.    The Clerk is directed to TERMINATE

Cheryl M. Nicolson and Melissa Lynn Yemma as counsel of record for
Defendant Electrolux Home Products, Inc.   Frances Laura Spinelli

shall serve as lead counsel for Electrolux.


    ORDER ENTERED at Augusta, Georgia, this           day of July,

2019.




                                   J. teNIDAL HALL,/CHIEF JUDGE
                                   UNITE[/ STATES DISTRICT COURT
                                        :RN   DISTRICT OF GEORGIA
